UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2411


In re: JERMAINE ANTONIO ARMSTRONG,

                    Petitioner.


              On Petition for Writ of Mandamus. (4:04-cr-00634-TLW-1)


Submitted: February 14, 2022                                      Decided: March 15, 2022


Before GREGORY, Chief Judge, and WYNN and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jermaine Antonio Armstrong, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jermaine Antonio Armstrong petitions for a writ of mandamus, alleging that the

district court has unduly delayed acting on his motions for reconsideration and to expedite.

He seeks an order from this court directing the district court to act. Our review of the

district court’s docket reveals that the district court denied the motions on February 10,

2022. Accordingly, because the district court has recently decided Armstrong’s motions,

we deny the mandamus petition as moot. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                             2